Citation Nr: 0635129	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-11 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
anemia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1987 to April 
1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from various actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board Remanded the claims in 
November 2003.

In its November 2003 Remand, the Board noted that there were 
several claims, including a claim for service connection for 
residuals of an adverse reaction to Hepatitis B vaccine, 
which had not been adjudicated.  The claims file before the 
Board does not reflect that this claim, among others, has yet 
been adjudicated.  That claim is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  An October 1999 rating decision denied the veteran's 
claim of entitlement to service connection for anemia.  The 
veteran did not appeal, and that decision became final in 
October 2000.

2.  VA clinical records and a June 2004 VA examination, which 
includes an opinion that the veteran does not currently have 
anemia, are so significant that they must be considered in 
order to fairly decide the merits of the claim.

3.  Clinical evidence establishes that medications for 
hypertension were prescribed for the veteran in August 1998, 
less than four months after her separation from active 
service.

4.  Clinical evidence establishes that medication for GERD 
was prescribed for the veteran no later than early August 
1998, approximately four months after the veteran's 
separation from active service.   


CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection for anemia has been 
presented and the claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (prior to 
August 29, 2001).

2.  The criteria for service connection for anemia have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

3.  The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  The criteria for service connection for GERD have been 
met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she has had anemia, to include low 
iron (ferritin) levels, since service.  She contends that 
hypertension and GERD were first manifested in service and 
have been continuously manifested thereafter.  

Generally, service connection may be granted for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection, there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet App. 341, 346 (1999).


Where a veteran served 90 days or more and certain diseases 
defined by statute or regulation as chronic, such as 
hypertension, became manifest to a degree of 10 percent 
within one year from the date of termination of service, the 
disease will be presumed to have been incurred in service 
even if there is no evidence of the disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.  

1.  New and material evidence to reopen claim for service 
connection for anemia

A claim that has been denied, and not appealed, will not be 
reopened.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As defined when the veteran submitted this claim, new and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and that, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001, 
as in effect prior to August 29, 2001).

The veteran's contentions, VA examination reports, VA 
treatment records, and private treatment records have been 
reviewed.  VA outpatient clinical records associated with the 
claim file after the prior final denial disclose that the 
veteran's ferritin level was 11 in 1999.  Although the 1999 
treatment notes do not state what a normal ferritin level 
should be, the examiner who conducted VA examination in June 
2004 stated that a ferritin level of 47 was normal.  The 
additional VA outpatient treatment records reflect that the 
veteran took iron supplements in 1999 and that iron 
supplementation was prescribed again in 2000 after the 
veteran had discontinued taking iron for a period of several 
months.  The records submitted by the veteran since the 
initial adverse decision in October 1999 are new and material 
evidence to reopen the claim for service connection for 
anemia, to include low ferritin or other hematological 
disorder.  

As to the reopened claim for service connection, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Following the Board's Remand in May 2004, the Appeals 
Management Center (AMC) issued a May 2004 letter which 
advised the veteran of VA's duties to notify her about the 
evidence needed to substantiate a claim for service 
connection and to assist her to develop her claims, advised 
the veteran to tell VA about any additional evidence the 
veteran wanted VA to obtain, and advised the veteran to 
submit evidence on her own behalf, including any evidence in 
her possession, and including statements from family and 
friends.  

The May 2004 notice advised the veteran of each element of 
notice described in Pelegrini.  The claim was thereafter 
readjudicated in July 2005, so the notice provided in May 
2004 meets the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Once a claim has been reopened, the claim must be considered 
on the merits, and either decided, or, if there is 
insufficient information for a determination on the merits, 
the claim may be Remanded.  In this case, a VA examination 
has been afforded, and evidence necessary to a decision on 
the merits is of record.

On VA examination in June 2004, the examiner noted the 
veteran's prior history of low ferritin levels.  The examiner 
found that the veteran now had a normal ferritin level.  The 
examiner found no evidence of anemia or any other 
hematological disorder on physical examination.  The examiner 
specifically noted that laboratory examination of the 
veteran's blood disclosed that her ferrtin level and her 
hemoglobin level were both within normal limits.  The 
examiner concluded that there was no evidence that the 
veteran currently had anemia or any hematological disorder.  

The law governing veterans' benefits makes it clear that 
service connection may not be granted for a disorder which is 
not present at the time service connection is sought.  
Although the medical evidence establishes that the veteran 
has had a low ferritin level at times, the June 2004 VA 
examination, which is the most recent medical evaluation of 
the veteran's hematology status, makes it clear that the 
veteran does not have a current disability.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and the claim for service connection 
for anemia, to include a low ferritin level, must be denied.

2.  Entitlement to service connection for hypertension

The veteran's service medical records reflect that her blood 
pressure was assessed on numerous occasions, but the service 
medical records do not contain a diagnosis of high blood 
pressure or hypertension.  However, as the examiner who 
conducted the June 2004 VA examination noted, post-service 
clinical records dated in August 1998 reflect that the 
veteran's blood pressure was 158/82, and medication used to 
control high blood pressure was prescribed.  Post-service 
treatment records reflect that a diagnosis of hypertension 
was thereafter assigned, and the veteran has required 
continuous treatment for hypertension since August 1998.

The examiner who conducted the August 1998 VA examination 
stated that the exact time of the assignment of a diagnosis 
of hypertension was not clear.  The examiner also noted that 
the veteran had essential hypertension, so her hypertension 
was not caused by her service.  Nevertheless, the veteran is 
entitled to service connection for hypertension, since that 
disorder was diagnosed less than one year after discharge.  
Because hypertension is defined by regulation as a chronic 
disease, hypertension is presumed to have been incurred in 
service if it is manifested to a 10 percent level within one 
year following a veteran's service discharge.  Since the 
veteran's hypertension in this case was diagnosed 
approximately four months after her service discharge, the 
presumption applies and service connection for hypertension 
is warranted.  Since service connection has been granted, 
discussion of compliance with the VCAA as to this claim is 
not required.

3.  Entitlement to service connection for GERD

The veteran's service medical records reflect that she 
complained of gastrointestinal problems on several occasions, 
although there is no diagnosis of GERD.   There are no 
clinical records for the interval between the veteran's 
service discharge in April 1998 and her VA treatment in 
August 1998 contained in the claims file.  

VA clinical records reflect that the veteran was seen by VA 
on August 3, 1998, approximately four months after discharge.  
Although the clinical note related to that visit has not been 
associated with the claims file, the report of radiologic 
examination that date is associated with the record, and the 
veteran has provided a print-out of her pharmacy records, 
which reflects that Ranitidine, also known as Zantac was 
prescribed.  Ranitidine is defined as a histamine antagonist 
used in the treatment of ulcers and GERD.  Stedman's Medical 
Dictionary 1518 (27th ed. 2000).

VA clinical records subsequent to August 3, 1998 disclose 
continued use of ranitidine and similar medications and 
assignment of a diagnosis of GERD.  The examiner who 
conducted the June 2004 VA examination did not provide an 
opinion as to whether GERD was present prior to August 3, 
1998.  However, as service medical records document the 
veteran's gastrointestinal complaints in service; medication 
for GERD was prescribed within four months of discharge; and 
a diagnosis of GERD is of record within14 months of 
discharge; all reasonable doubt will be resolved in the 
veteran's favor.  Accordingly, service connection for GERD is 
warranted.  .  Since service connection has been granted, 
discussion of compliance with the VCAA as to this claim is 
not required.
ORDER

The claim of entitlement to service connection for anemia is 
denied.

The claim for service connection for hypertension is granted.

The claim for service connection for GERD is granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


